1/21/15

To: Appels Court                                                                           -      »      --<-•«

Judge LittleJohn                                                                    -'-,   %,     H^     ^^
                                                                                                         4    •

From Maryann Castro                                                                        fVv    CO     —'




Trail Court No.2011-CI-15957


No.04-14-00785                                                                                   So      >-



   Motion of Relief Sought in the Agreement for Final Divorce signed by Judge Canales Oct 30, 2013
   Contains Fraud in amount of 40,000 using a Comparative Market Analysis-Realtors Opinion and
                                           Active Bankruptcy




Here comes Maryann Castro Ap oellant asking for Justice in the Appeals Court, I am asking the Court to
Re-open my Case in the Agreement for Final Divorce. I have a right to Justice, And Appellee Manuel
Castro and Attorney Joseph Appelt committed Fraud, Malpractice this is my life thirty years that this
Agreement for Final Divorce has caused me Stress due to the Fraud.

I have evidence, the Agreement has fraud, Manuel Castro was in bankruptcy, it was hidden in the
Agreement for Final Divorce, A Comparative Market Analysis was used, A realtors Opinion which was set
up by Appellee Manuel Castro and his mistress Christina Pacheco, her Realtor friend Archie Marmejo of
Pleasanton Texas who is a Realtor for All Seasons Realty, I called her to contact her as to how she came
out with the value of 351,000 she told me I had till Feb to refinance my home now why would a stranger
who did know me tell me this she didn't even answer my question, I told her I will be reporting her to
the real-estate Board. She is part of the attempt to Commit Fraud of the Martial Home Appellee Manuel
Castro and I shared.


A bank does not lend on a Comparative Market Analysis-Realtors Opinion, and Bankruptcy a Bank does
not refinance when in Bankruptcy, when the Agreement for Final Divorce was signed Attorney Dinorah
Diaz misled, misrepresented Appellant Maryann Castro that it could be done, legally it cant.

Also Attorney Joseph Appelt and Appellee Manuel Castro are hiding the Fact that I am disabled; I
became disabled within the marriage. My rights to Spousal Maintence as a Disabled Spouse were
discriminated against me, instead Appellant Manuel Castro, Mistress Christina Pacheco and Attorney
Joseph Appelt used a Comparative Market Analysis-Realtors Opinion to over value the Martial home to
defraud Appellant MaryAnn Castro her right to Spousal Maintence Appellant Maryann Castro has
submitted a Certified Appraisal showing the martial home value at 220,000.